FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ILLIA SUHAKA,                                     No. 11-70607

               Petitioner,                        Agency No. A089-677-450

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Illia Suhaka, a native of the former Soviet Union and a citizen of Belarus,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s denial of his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, Chete

Juarez v. Ashcroft, 376 F.3d 944, 947 (9th Cir. 2004), and we deny the petition for

review.

      The agency did not abuse its discretion in denying Suhaka’s motion to

reopen on the ground that his failure to maintain regular contact with his attorney

did not constitute exceptional circumstances beyond his control that would excuse

his failure to appear. See 8 U.S.C. § 1229a(e)(1); Vukmirovic v. Holder, 640 F.3d
977, 978-79 (9th Cir. 2011) (petitioner’s failure to know about removal hearing

because he had moved without advising his lawyer or immigration court of his

whereabouts did not constitute exceptional circumstances).

      Suhaka’s remaining contention is unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-70607